Citation Nr: 0945751	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  O8-08 260	)	DATE
	)
	)

On appeal from
the Committee on Waivers and Compromises of the Department of 
Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUE

Entitlement to wavier of recovery of an overpayment of VA 
benefits in the amount of $1,616.00. 

(The issues of entitlement to service connection for 
fibromyalgia, chronic sinusitis, a stomach ulcer, chronic 
migraine headaches, hypothyroidism, a muscle injury of the 
right arm, a right foot condition, osteoarthritis of both 
knees, and bad eyesight to include as secondary to 
undiagnosed illness related to service in Southwest Asia 
during the Persian Gulf War will be addressed in a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
REMAND

The Veteran's request for waiver of recovery of an 
overpayment of VA benefits in the amount of $1,616.00 was 
denied by a July 2008 decision of the Committee on Waivers 
and Compromises of the Department of Veterans Affairs 
Regional Office in Milwaukee, Wisconsin, (hereinafter 
Committee).  The Veteran submitted a notice of disagreement 
with this decision by way of an August 2008 statement from 
his representative.  As such, the Board is obligated to 
remand the Veteran's waiver claim to the Committe for the 
issuance of a statement of the case addressing this issue and 
notification of appellate rights.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, the case is REMANDED for the 
following action:

The Committee should issue a statement of 
the case and notification of the 
appellate rights with respect to the 
issue of entitlement to a waiver of 
recovery of an overpayment of VA benefits 
in the amount of $1,616.00 38 C.F.R. 
§ 19.26 (2009).  The Veteran is reminded 
that to vest the Board with jurisdiction 
over this issue, a timely substantive 
appeal with respect to this issue must be 
filed.  38 C.F.R. § 20.202 (2009).  If 
the Veteran perfects the appeal as to 
this issue, the case must be returned to 
the Board for appellate review of the 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


